UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOHN DOE 71, et al., ;
:CIVIL ACTION NO. 3:18-CV-1513

Plaintiffs, :
(JUDGE MARIANI)
V. ‘(Magistrate Judge Carlson)
LIBERTY MUTUAL FIRE INS.CO.,
Defendant.
ORDER

AND NOW, THIS / d | : | DAY OF SEPTEMBER 2019, upon

consideration of the Motion of Defendant, Liberty Mutual Fire Insurance Company, to
Dismiss the Complaint (Doc. 6), the Magistrate Judge’s R&R (Doc. 17) and all relevant
documents, for the reasons set out in the simultaneously filed Memorandum Opinion, IT IS
HEREBY ORDERED THAT:
1. The R&R (Doc. 17) is ADOPTED;
2. The Motion of Defendant, Liberty Mutual Fire Insurance Company, to Dismiss the
Complaint (Doc. 6) is GRANTED;
3. Defendant Liberty Mutual Fire Insurance Company does not have a duty to defend or
indemnify the defendants N.H. or D.H. in the action filed by Plaintiffs on December
19, 2016, in the Court of Common Pleas of Monroe County filed to term number 16-

CV-9198;

 

 
4. Plaintiffs’ Declaratory Judgment Complaint (Doc. 2) is DISMISSED WITH

PREJUDICE;

5. The Clerk of Court is directed to CLOSE this case.

 
 
   

 

(
Robert D. Mariant~
United States District Judge
